F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      November 9, 2006
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                   No. 05-2294
                                                  (D.C. No. CR-05-458 M CA)
    M ARTIN ARA NDA-BR IONES,                             (D . N.M .)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before H E N RY, EBEL, and BR ISC OE, Circuit Judges.




         Defendant M artin Aranda-Briones pled guilty to illegally reentering the

country following removal after conviction of an aggravated felony, in violation

of 8 U.S.C. § 1326(a), (b)(2). His plea agreement states that he “knowingly

waives the right to appeal any sentence within the statutory range applicable to

the statute(s) of conviction.” Plea Agreement at 5 (dated M ar. 21, 2005). The




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
district court imposed a sentence of forty-six months, well within the twenty-year

maximum specified in § 1326(b)(2). The court also imposed a two-year term of

supervised release, again within the statutory maximum term of three years. See

18 U.S.C. §§ 3559(a)(3), 3583(b)(2). Contemplating defendant’s removal after

his release from confinement, the court did not designate standard conditions of

supervised release but did specify as a special condition that the defendant not

reenter the United States without legal authorization.

      Defendant appealed and, in his opening brief, raised one issue: “W as the

imposition of a term of ‘unsupervised supervised release’ unreasonable?” Aplt.

Opening Br. at 1. The government moved to enforce the appeal waiver in

defendant’s plea agreement under United States v. Hahn, 359 F.3d 1315 (10th Cir.

2004) (en banc). Defendant, through counsel, has responded and “concedes that

the motion is enforceable.” Aplt. Resp. to M ot. to Enforce Plea Agreement at 1.

      Accordingly, we GRANT the government’s motion and DISM ISS the

appeal. The mandate shall issue forthwith.


                                               ENTERED FOR THE COURT
                                               PER CURIAM




                                         -2-